 In the Matter of J. L. SHIELY COMPANY, EMPLOYERandDISTRICT 77OF THEINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCaseNo.18-RC-115.Decided November 3,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.The alleged appropriate unit :The Petitioner seeks to sever a group of three automotive truckmechanics who work primarily on trucks of the conventional type froma unit which in addition to automotive truck mechanics includes heavyduty mechanics and operators who work on heavy duty or off-the-roadtrucks, caterpillar tractors, bucket loaders, motor patrols, dinky loco-motives, and power shovels.Both the heavy duty automotive ma-chinery and the conventional trucks are propelled by gasoline or Dieseloil.The International Union of Operating Engineers, herein calledthe Intervenor, and the Employer oppose the unit requests upon theground that both the automotive truck mechanics and the heavy dutyautomotive mechanics are segments of the same craft.The Employer is engaged in the distribution of sand, gravel, andcrushed rock, at St. Paul, Minnesota. Since 1945, the Intervenor and*Reynolds,Murdock,and Gray.80 N. L. R. B., No. 25.119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer have had written bargaining agreements covering theEmployer's mechanics, shovel operators, and shovel firemen, motorpatrol operators, caterpillar tractor operators, off-the-road truck oper-ators, dinky locomotive operators and bucket loader operator andoilers and their apprentices in a single unit.While the Employer'sproduction operations are closed during the winter, all the above-named operators work with the mechanics in the repair of the heavyduty machinery.The Employer's conventional truck drivers andlaborers are represented respectively by two other unions, who arenot involved in this proceeding.Until about 2 years ago the repair work for all the Employer's auto-motive machinery was done at its Snelling Avenue repair shop.Because of a personal difficulty between the master mechanic and amechanic, the Employer set up another repair shop on Wynne Street,approximately 1,000 feet from the Snelling Avenue repair shop andtransferred the mechanic to the Wynne Street shop along with anothermechanic.The Employer then assigned to them the repair of allconventional type trucks.It is the Wynne Street shop mechanics thatthe Petitioner seeks to represent.The mechanics at the Wynne Streetshop work primarily on the conventional type of trucks, but are avail-able for work on heavy-duty automotive machinery and occasionallywork on such machinery from the Snelling Avenue shop when theycan be spared and when they are urgently needed. In the samemanner, the heavy duty mechanics at the Snelling Avenue shop mayrepair trucks from the Wynne Street shop.In view of the foregoing, we believe that the unit requested by thePetitioner comprises only a segment of the mechanic's craft and is,therefore, inappropriate for purposes of collective bargaining.'As we have held that the bargaining unit sought by the Petitioneris inappropriate for collective bargaining purposes, we find that noquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the National Labor Relations Act.Thepetition will, therefore, be dismissed.2ORDERUponthe basis of the entire record in this case,the National LaborRelations Board hereby orders that the petition herein be, and ithereby is, dismissed.1Matter of GulfOil Corporation,77 N. L.R. B. 308;Matter of St. Louis Public ServiceCompany,75 N L. R. B. 693 and71 N. L.R. B. 160, andShell Oil Company,Incorporated,79 N. LR B. 618.2 In view ofour dismissal of the petition on the ground that the unitsought bythe Peti-tioner is inappropriate,we find it unnecessary to resolve a contract bar issue raised by theIntervenor.